                 Case 1:18-cv-03401-AT Document 24 Filed 01/18/19 Page 1 of 5
                                                                                      flLED Iii CLERK'S c:FICE
_,




                                                                                      t         U.S.D.C. AU�·.t�
                                                                                       -
                                                                                      ..   ..
                                                                                      -



                                                                                      �-        JAN   1   8. 20\9   1
                               IN THE UNITED STATES DISTRICT COURT                    F
                             FOR THE NORTHERN DISTRICT OF GEORGIA
                                                                                       JAMES N. HM 1°�1�, Clerk .
                                                                                       -�-
                                            ATLANTA DIVISION



     BRENDA ORTIZ                                         )
                                                          )       Civil Action No
            Plaintiff,                                    )       1: 18-cv-03401-AT
                                                          )
            v.                                            )
                                                          )
     INTEGRITY MEDICAL SERVICES, LLC,                     )
     CHRISTOPHER DRESKA, AND                              )
     LANCE CUTSFORTH,                                     )
            Defendants.                                   )



                                  DEFENDANT'S DRESKA RESPONSE
                         TO PLAINTIFF'S SECOND AMENDED COMPLAINT


     COMES NOW, Defendant Christopher Dreska (defendant Dreska), and hereby answers

     Plaintiffs Complaint as follows:

                                           I.      Nature ofComplaint

                 1.   This is an action seeking remedy and redress for unlawful employment practices.

                 Answer:

                 DENY - Defendant denies the allegations in this paragraph.



                 2. This action seeks remedy and redress for violations ofthe Fair Labor Standards

                 Act of1938, as amended, 29 U.S.C. §201 et seq. ("FSLA").

                 Answer:

                 DENY - Defendant denies the allegations in this paragraph and further denies that

                 Plaintiff is entitled to any reliefwhatsoever.



                                          II.     Jurisdiction and Venue



                 3. Jurisdiction ofthis Court is invoked pursuant to 29 U.S.C. §216(b), and 28 U.S.C.

                 §1331. Defendant admits the allegations in this paragraph.
      Case 1:18-cv-03401-AT Document 24 Filed 01/18/19 Page 2 of 5
...




      4. Defendant Dreska is a resident of Georgia and is subject to the jurisdiction of this

      Court. Defendant Integrity Medical Services LLC (IMS) filed Chapter 7 Bankruptcy

      protection on October 4, 2018 in the United States Bankruptcy Court District of

      Wyoming, which bears case number 18-20790, Bankruptcy Trustee Tracy Zubron,

      219 East 18th Street, Cheyenne, WY 92001.



                                  III.    Parties and Facts



      5. DENY - Upon information and belief, Plaintiff is a resident of the state of

      Maryland.



      6. DENY - Plaintiff was a 1099 contractor to Defendant IMS from September 18,

      2017 until February 16, 2018. Plaintiff was never an employee of Defendant Dreska.



      7. DENY - Plaintiff was never an employee of Defendant Dreska or IMS. In

      February 2018, Plaintiff was converted to an exempt employee of Milton Park

      Partners, Inc. (MPP), a Professional Employment Organization (PEO) contracted by

      defendant IMS. Plaintiff signed exempt employee agreement with MPP.



      8. DENY - Plaintiff was a medical assistant with professional training and

      responsibilities for allergy testing and immunotherapy. Plaintiff was an exempt

      employee of MPP.



      9. Plaintiff's Complaint does NOT contain a paragraph #9



      10.   DENY - Defendants specifically contracted with and used a Professional

      Employment Organization (PEO) and leased employees from that organization. The

      Defendants contracted with MPP for PEO services.



      11. DENY - Plaintiff never worked 40 hours per week. Plaintiff was routinely late to

      work, took 2-3 hour lunches, and routinely left early. Plaintiff also falsified reporting
Case 1:18-cv-03401-AT Document 24 Filed 01/18/19 Page 3 of 5




by remotely logging in on several occasions to 'appear' to be at work while actually

not on site.



12. DENY -Defendant IMS's revenue for the seven months of operation in 2018 did

not exceed $500,000. Defendant IMS has filed a voluntary Chapter 7 Bankruptcy on

October 4, 2018 in United States District Court for the District of Wyoming, Case 18-

20790.



13. DENY - Plaintiff did not provide medical services to other employees of the

company. Defendant Dreska never employed Plaintiff.



14. DENY - Plaintiff never worked 40 hours per week.



15. DENY - Plaintiff was an exempt employee and never worked more than 40 hours

per week. Plaintiff worked as a 1099 contractor and then worked as an exempt

employee of MPP.



16. DENY - Defendant IMS utilized a PEO and leased employees from the PEO.



17. DENY -Defendant does not now, nor did he ever owe Plaintiff wage

differential. Plaintiff was an exempt employee and never worked more than 40 hours

per week.



18. DENY - Defendants Dreska did not have substantial control over all operations

ofIMS. Milton Park Partners controlled employee regulatory issues for IMS,

including compliance with FLSA.



19. DENY - Milton Park Partners controlled FLSA compliance for the employees

that Defendant IMS leased from Milton Park Partners.



20. DENY -Defendant Dreska did not have power to hire and fire employees.

Milton Park Partners controlled final decisions for hiring and firing.
    Case 1:18-cv-03401-AT Document 24 Filed 01/18/19 Page 4 of 5




   21. DENY - Defendant denies the allegations in this paragraph.



   22. DENY - Defendant denies the allegations in this paragraph. Employee pay rates

   were determined by committee, and not by defendant Dreska individually.



   23. DENY -Defendant denies the allegations in this paragraph.



   24. DENY - Defendant denies the allegations in this paragraph.



   25. DENY - Defendant denies the allegations in this paragraph.



   26. DENY - Defendant denies the allegations in this paragraph.



       WHEREFORE, Defendant respectfully submits that Plaintiffs Complaint should

be dismissed in its entirety with prejudice and that Defendant should be awarded its costs,

attorneys' fees, and any other relief this Court deems appropriate.




   January 18, 2019


                                             Respect    ly submitted,
                                             By: s/Christopher Dreska
                                             Pro Se


   4818 Longcourt Drive SE
   Atlanta, GA 30339
   (404) 932-8257
   cdreska@gmail.com
    Case 1:18-cv-03401-AT Document 24 Filed 01/18/19 Page 5 of 5




                              Certificate of Service


       The undersigned certifies that he sent via U.S. Mail this response to the following

counsel of record a true and correct copy of the foregoing Defendant's Answer to

Plaintiffs Amended Complaint, by U.S. regular mail, proper postage prepaid, on Janaury

18, 2019.


                             V. Severin Roberts
                             Georgia Bar No. 940504
                             Attorney for Brenda Ortiz
                             1100 Peachtree Street
                             Suite 500
                             Atlanta, GA 30309
                             (404) 214-0120 (phone)
                             (404) 214-0125 (facsimile)
                             severin@justiceatwork.c



                                             By: s/Christ   her Dreska
                                             Defendant and Pro Se Litigant
